Citation Nr: 1439552	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1976 and from March 2001 to September 2002, and also had additional Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Jackson, Mississippi RO.  In March 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing, additional evidence was submitted with a waiver of RO initial consideration.  

The Board notes that the Veteran's appeals for a bilateral hip disability and for a bilateral knee disability have been characterized and developed as initial claims for service connection.  However, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.145(c)(3).  However, the claim will not be reconsidered under § 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

The RO administratively denied the Veteran's initial claims of service connection for a bilateral hip disability and for a bilateral knee disability by letter dated May 2002.  In this case, the Veteran submitted copies of his incomplete STRs in January 2001.  By correspondence dated May and November 2001, the RO notified the Veteran that his service department records could not be identified based on the information he had furnished and requested that he submit a completed VA Form 13075 to assist VA to obtain the records.  The Veteran did not respond, and the RO administratively denied his claims on the basis that he failed to provide the information requested.  Given the Veteran's failure to provide sufficient information for VA to identify and obtain the records from the official source, the claims may not be reconsidered under § 3.156(c).  See 38 C.F.R. § 3.156(c)(2).  Therefore, the matter has been recharacterized as an application to reopen the previously denied claims of service connection for a bilateral hip disability and for a bilateral knee disability.  See 38 C.F.R. § 3.156(a).   


FINDINGS OF FACT

1. The RO administratively denied the Veteran's claim of service connection for a bilateral hip disability in a May 2002 decision letter; the Veteran was properly informed of the adverse decision and his appellate rights in the May 2002 letter, and he did not timely appeal that decision; new and material evidence was not received during the one-year appeal period.  

2. The evidence received since the May 2002 RO decision is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim of service connection for a bilateral hip disability.  

3. The Veteran's left and right hip disabilities are not causally related to active duty service, to include any injury during service; nor were they manifest within the presumptive time period after service.  

4. The RO administratively denied the Veteran's claim for service connection for a bilateral knee disability in a May 2002 decision letter; the Veteran was properly informed of the adverse decision and his appellate rights in the May 2002 letter, and he did not timely appeal that decision; new and material evidence was not received during the one-year appeal period.  

5. The evidence received since the May 2002 RO decision is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim of service connection for a bilateral knee disability.  

6. The Veteran's left and right knee disabilities are not causally related to active duty service, to include any injury during service; nor were they manifest within the presumptive time period after service.  


CONCLUSIONS OF LAW

1. The May 2002 RO decision denying service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2013).  

2. New and material evidence has been received since the May 2002 denial of entitlement to service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3. Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).   

4. The May 2002 RO decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2013).  

5. New and material evidence has been received since the May 2002 denial of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

6. Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  By correspondence dated in November 2009, VA notified the Veteran in accordance with Kent, and explained the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  The claims on appeal were readjudicated by the RO in the December 2013 supplemental statement of the case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection for a bilateral hip disability and for a bilateral knee disability, and identified evidence to be secured (i.e., a medical nexus opinion that relates his current bilateral hip and bilateral knee disabilities to his service).  At the hearing, additional evidence, including a private medical opinion from Dr. D.D., was submitted with a waiver of RO initial consideration.  The Veteran was assisted at the hearing by an accredited representative of The American Legion.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  The Veteran was afforded VA examinations in December 2009 and May 2012.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an RO rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d). ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1), (3).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On July 1976 service separation examination, the Veteran reported a history of "arthritis, rheumatism, or bursitis," generally, and he denied a history of swollen or painful joints; clinical examination found no abnormalities of the hips or knees.  

On September 1978 service reenlistment examination, the Veteran denied a history of swollen or painful joints; clinical examination found no abnormalities of the hips or knees.  

On June 1979, April 1982, September 1985, September 1986, June 1987, July 1988, May 1989, May 1990, July 1990, August 1992, July 1993, August 1994, April 1999, January 2001, August 2002, and November 2004 periodic examinations for the Reserves, clinical examination found no abnormalities of the hips or knees; on associated reports of medical history, the Veteran denied a history of swollen or painful joints.  

A May 1973 STR shows that the Veteran complained of cramps in his legs and right thigh/upper anterior flexor that began as sharp pain and gradually his leg felt like it was falling asleep.  X-rays did not reveal any abnormalities of the right hip.  The impression was no significant pathology.  

An August 1973 STR shows that the Veteran complained of right buttock pain that radiated from over his sacroiliac joint due to an acute injury the day before.  He reported that his right leg felt like it was falling asleep.  The impression was possible sciatic nerve trauma due to injury.  

A September 1973 STR shows a complaint of hurting his upper thigh the previous night and cramping muscles in the anterior thigh.  The impression was pulled muscles.  

October 1973 STRs show that the Veteran complained of pain in his knee and hip from an injury to his right knee/leg.  The impression was probable mild reactive tendonitis secondary to past thigh injury.  

August 1990 STRs show that the Veteran had bilateral knee pain and reported doing more physical training recently.  The assessments were bilateral knee strain and left lateral collateral ligament sprain.  

A November 1990 STR shows that the Veteran reported that his left knee had improved and complained of chronic right knee and leg pain after running.  The diagnosis was right knee strain.  He was referred to physical therapy.  

An April 1991 STR shows that the Veteran had pain and slight swelling in his right knee after physical readiness training.  The impression was knee strain.  A June 1991 notation indicates that his knee had healed within 3 weeks with no further trouble.  

A January 2000 STR shows a complaint of left anterior thigh discomfort since a softball match in May 1999 with acute sharp pain that morning when sitting from standing position.  The impression was tendonitis.

May 2006 X-rays and magnetic resonance imaging (MRI) revealed degenerative changes of both hips and two small round focal areas of cyst-like change in the right femoral head.  

November 2009 X-rays revealed moderate degenerative arthritis of both hips, left greater than the right with some subchondral cystic change in the left femoral head and acetabulum.  November 2009 MRI revealed moderate degenerative changes of the right hip with subchondral cyst formation in the acetabulum and milder degenerative changes in the left hip.  

On December 2009 VA examination, the Veteran that his duties in service included building bridges, towers, and buildings, and as a civilian he was a sheet metal worker.  He also reported injuring his knee in service during a basketball game, tripping on a trunk that was in a doorway, and while running in physical training.  X-rays revealed mild degenerative changes in the right knee and a normal left knee.  

Private treatment records from Dr. J.R. show that the Veteran had osteoarthritis of both hips, underwent a right total hip arthroplasty in December 2010, and underwent a left total hip arthroplasty in February 2013.  A November 2010 treatment record shows a diagnosis of osteoarthritis of both hips.  

In his December 2010 notice of disagreement, the Veteran stated that his knees were still giving out on him.  

May 2011 through June 2013 private treatment records from Dr. D.D. show complaints of hip pain, a history of osteoarthritis of the left and right hips and a total hip replacement, and indicate the potential for hip and knee replacements.  

May 2011 SSA records show diagnoses of right total hip replacement and left hip osteoarthritis, and show that the Veteran reported that he worked as a sheet metal mechanic from January 2005 to January 2007, a shipbuilder from May 1990 to May 1994, and a landscape contractor from May 1994 to January 2005.  

On May 2012 VA examination, the examiner indicated that he reviewed the Veteran's claims file.  The Veteran denied any hip injury on active duty and was unsure when he developed significant hip pain, but he indicated that he was very athletic and in 2007 developed difficulty running.  Regarding his knees, the Veteran reported that he injured his right knee playing basketball in 1973 and injured his left knee in a fall in 1989, both while on active duty.  X-rays revealed arthritis in the left hip and both knees.  The diagnoses were right total hip replacement and bilateral osteoarthritis, and osteoarthritis of both knees.  The examiner opined that the Veteran's bilateral hip and bilateral knee disabilities are "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that review of STRs revealed no significant complaints or treatment for any hip condition while on active duty, and findings of osteoarthritis were consistent with natural aging.  Therefore, it is less likely as not any current hip complaints are related to or caused by active military service.  He further explained that review of STRs revealed treatment for possible tendonitis to the right knee in 1973 without any significant residuals, and there were 4 visits between 1990 and 1991 for knee strains during reserve time in service.  Current X-rays of both knees revealed osteoarthritis consistent with natural aging.  Osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  For the majority of patients, osteoarthritis is linked to one or more factors, such as aging and occupation.  Therefore, it is less likely as not that current osteoarthritis of both knees is caused by or a result of knee complaints during military service.  

A March 2014 letter from Dr. D.D. states that the Veteran has been under his care for the last several years, he has severe degenerative joint disease (DJD) in both hips and knees, he had hip replacements in 2010 and 2013, and both of his knees are treated with injections.  He stated that the Veteran's military career included the years between 1972 and 2007, during that timeframe his arthritis worsened significantly, there were no previous difficulties reported with arthritis prior to that timeframe, and his work duties included construction and physical training requirements that had to be maintained over that timeframe.  Dr. D.D. opined that the Veteran "has underlying tendency to develop [DJD] which has been accelerated by certain job and/or other requirements which demanded him to be stooping, bending, lifting, kneeling, squatting, and above average weightbearing duties especially during that timeframe mentioned above."  He clarified that he was unable to say specifically to what degree his DJD of the hips and knees was caused by his military job duties versus his other activities.  He simply suspected that the amount of physically demanding duties during that timeframe accelerated his arthritis.  

At the March 2014 hearing, the Veteran testified that he worked in the Navy construction battalion for more than 33 years, and that he was treated for work and sports related injuries in service, but that he never reported any injuries on his annual examinations in the Reserves.  He reported that he receives injections in each knee every 6 months and had hip replacement surgery on his right hip in 2010 and on his left hip in February 2013.  He testified that he was awarded Social Security Administration (SSA) benefits based on his right hip replacement.  

Application to Reopen

As discussed above, in a May 2002 decision letter, the RO administratively denied the Veteran's initial claims of service connection for a bilateral hip disability and for a bilateral knee disability on the basis that the Veteran's service department records could not be identified based on the information he had furnished, and because he failed to provide sufficient information to identify such records.  The Veteran did not timely appeal the May 2002 RO decision, nor did VA receive any additional evidence during the one-year appeal period.  Hence, the May 2002 RO decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108.  

Since the May 2002 decision, VA obtained the Veteran's complete STRs, and received pertinent evidence, including private treatment records, a March 2014 private medical opinion from Dr. D.D., SSA records, and December 2009 and May 2012 VA examination reports.  The foregoing evidence is new because it was not of record and considered at the time of the May 2002 RO decision.  With respect to the March 2014 opinion by Dr. D.D. in particular, it is material, as it indicates that the Veteran currently has bilateral hip and bilateral knee disabilities that may be related to his service.  Accordingly, the claims of service connection for a bilateral hip disability and a bilateral knee disability are reopened.  See 38 C.F.R. § 3.156(a).

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, RO clearly considered these claims on the merits.  See December 2013 supplemental statement of the case.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Bilateral Hip Disability

It is not in dispute that the Veteran has left and right hip disabilities.  The record shows that he has had diagnoses of status post left total hip arthroplasty since February 2013 and status post right total hip arthroplasty since December 2010.  

While STRs show a January 2000 complaint of left anterior thigh/groin pain related to a softball game (diagnosed as tendonitis), a May 1973 complaint of right anterior flexor pain, an August 1973 complaint of right buttock/SI joint pain due to injury (diagnosed as possible sciatic nerve trauma), and a September 1973 complaint of an upper thigh injury (diagnosed as pulled muscles), the STRs do not reflect injuries to his left and right hips in service.  

What the Veteran must still show to establish service connection for left and right hip disabilities (status post total hip arthroscopy/arthritis) is evidence of a nexus between his current disabilities and his service.  

The evidence does not show, nor does the Veteran allege, that his left and right hip symptoms have persisted since service.  Notably, on May 2012 VA examination, the Veteran denied any hip injury in service, reported that he developed difficulty running in 2007, and reported that he was unsure when he developed significant hip pain.  The Board also notes that the Veteran separated from his last period of active duty in September 2002, approximately 5 years prior to 2007, when he asserts he began to have difficulty running.  Furthermore, periodic examinations for the Reserves are silent for any complaints, findings, or diagnosis related to either hip.  Consequently, service connection for a disability of either hip on the basis that it manifested in service and persisted is not warranted.  

The Board notes that the presumption of service connection for chronic diseases under 38 C.F.R. § 3.309(a) does not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.  Here, the relevant periods for application of § 3.309 are within 1 year following the Veteran's separation from active duty in August 1976 and in September 2002.  The Board finds that arthritis/DJD of either hip is not shown to have been manifested in the Veteran's first postservice year (following August 1976 or September 2002 discharge).  The Veteran does not allege otherwise.  Although Dr. D.D. opined that the Veteran's arthritis worsened during the timeframe of 1972 to 2007, he does not state what year within that timeframe the Veteran's arthritis manifested.  Notably, the May 2006 X-rays are the initial evidence of arthritis in either hip.  No other evidence in the record, including the STRs, private treatment records, and Dr. D.D.'s March 2014 opinion, show that arthritis became manifested prior to May 2006 (more than 3.5 years following his discharge from his last period of active duty).  Therefore, service connection for such disabilities on a presumptive basis (i.e., for arthritis/DJD of either hip as a chronic disease under 38 C.F.R. § 3.309(a)) is not warranted.  

The Veteran is competent to report hip symptoms; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of a disability like bilateral hip arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Degenerative arthritis is an internal medical process not visible to the naked eye which requires radiographic testing (i.e., X-rays) to definitively diagnose.  Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent and lack probative value.   

The record contains competent evidence that both supports and is against the claim.  The evidence that supports the claim is the Dr. D.D.'s March 2014 opinion that the Veteran "has underlying tendency to develop [DJD] which has been accelerated by certain job and/or other requirements which demanded him to be stooping, bending, lifting, kneeling, squatting, and above average weightbearing duties especially during [the timeframe between 1972 and 2007]."  

The Board finds Dr. D.D.'s opinion to be of negligible probative value.  First, his opinion is weakened by the fact that he does not distinguish between the Veteran's periods of active duty and Reserve service.  He does not account for the significant periods when the Veteran was not engaged in active service and worked as a shipbuilder from May 1990 to May 1994, a landscape contractor from May 1994 to January 2005, and a sheet metal mechanic from January 2005 to January 2007.  Instead, he appears to consider the entire time period between 1972 and 2007 to be time in service, which is an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  While the Veteran served on active duty from August 1972 to August 1976 and from March 2001 to September 2002 (approximately 5.5 years combined), the remaining approximately 29.5 years the Veteran was in the Reserves, on duty for short intermittent periods while predominantly working construction/landscaping as a civilian.  

Furthermore, Dr. D.D.'s opinion does not indicate that he reviewed the Veteran's STRs, nor does he discuss relevant evidence contained in the claims file.  The STRs show that the Veteran repeatedly denied swollen or painful joints on physical examinations.  As discussed above, his STRs are silent for any complaints, treatment, findings, or diagnosis of hip arthritis in service, and the evidence of record shows the initial finding of arthritis of either hip was on May 2006 X-rays (more than 3.5 years after the Veteran's discharge from active duty).  Dr. D.D.'s opinion does not reflect familiarity with such pertinent medical history.  

Finally, Dr. D.D.'s opinion is phrased in vague terms.  Specifically, he opined that the Veteran's development of DJD "has been accelerated by certain job and/or other requirements," but then stated that he "simply suspect[s] that the amount of physically demanding duties...accelerated his arthritis."  (emphasis added).  Further, he stated that he is "unable to say specifically to what degree [the Veteran's] degenerative joint disease of the hips...was [caused] by his military job duties versus his other activities."  Dr. D.D.'s opinion expresses uncertainty regarding the etiology of the Veteran's bilateral hip arthritis, and is thus, of diminutive probative value in this matter.  

The evidence that is against the Veteran's claim is the May 2012 VA examiner's opinion that the Veteran's bilateral hip disability is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reviewed the Veteran's claims file.  His opinion reflects familiarity with the Veteran's entire medical history, cites to clinical data, provides a rationale that conveys sound medical principles, and points to alternate etiology (natural aging).  The Board notes that the examiner's statement that there were "no significant complaints or treatment for any hip condition while on active duty" is not inconsistent with the evidence of record, as his complaints/treatment in service do not appear to be related directly to his hip joints, but rather his legs.  Significantly, on May 2012 examination, the Veteran specifically denied any hip injury in service and reported that he was unsure when he developed significant hip pain.  Accordingly, the Board finds the May 2012 VA examiner's opinion to be very probative evidence, and finds it persuasive.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hip disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  

Bilateral Knee Disability

It is not in dispute that the Veteran has a bilateral knee disability, as osteoarthritis of both knees was diagnosed on May 2012 VA examination.  It is also not in dispute that the Veteran sustained injuries to his left and right knees in service, as noted in October 1973, August and November 1990, and April 1991 STRs.  What the Veteran must still show to establish service connection for left and right knee disabilities (osteoarthritis) is evidence of a nexus between such disabilities and his service/injuries therein.  

The evidence does not show that the Veteran's left and right knee symptoms have persisted since active duty service.  STRs show that in January 1991 both of the Veteran's knees had full range of motion; there was no swelling or instability, and he was cleared for drill.  In April 1991, the Veteran had pain and slight swelling in his right knee after doing physical training.  A June 1991 notation indicates that his knee was healed within 3 weeks and there was no further trouble.  STRs since April 1991 are silent for any complaints, treatment, findings, or diagnosis related to either knee.  Periodic examinations for the Reserves do not show any abnormalities of either knee, and on the associated reports of medical history, the Veteran denied having swollen or painful joints.  The filing of the instant claim in January 2001 is the initial complaint related to either knee since April 1991.  Significantly, on December 2009 VA examination, the diagnosis was a normal left knee and mild degenerative changes of the right knee.  The overall evidence of record shows that the Veteran's left and right knee symptoms were not persistent since active duty service.  Consequently, service connection for a disability of either hip on the basis that it manifested in service and persisted is not warranted.  

As discussed above, the relevant periods for application of 38 C.F.R. § 3.309 (for presumption of service connection for arthritis) are within 1 year following the Veteran's separation from active duty in August 1976 and in September 2002.  The Board finds that arthritis/DJD of either knee is not shown to have been manifested in the Veteran's first postservice year (following August 1976 or September 2002 discharge).  The Veteran does not allege otherwise.  As previously discussed, Dr. D.D.'s opinion does not indicate what year within that timeframe the Veteran's arthritis manifested.  The December 2009 X-rays on VA examination are the initial evidence of arthritis in the right knee (more than 7 years following his September 2002 discharge from active duty service); the X-rays did not reveal arthritis in the left knee.  Therefore, service connection for a left or right knee disability on a presumptive basis (i.e., for arthritis/DJD of either knee as a chronic disease under 38 C.F.R. § 3.309(a)) is not warranted.  

The Veteran is competent to report knee symptoms; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of a disability like arthritis of the knees as degenerative arthritis is an internal medical process not visible to the naked eye which requires radiographic testing (i.e., X-rays) to definitively diagnose.  Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent and lack probative value.  

The record contains competent evidence that both supports and is against the claim.  The evidence that supports the claim is the Dr. D.D.'s March 2014 opinion that the Veteran "has underlying tendency to develop [DJD] which has been accelerated by certain job and/or other requirements which demanded him to be stooping, bending, lifting, kneeling, squatting, and above average weightbearing duties especially during [the timeframe between 1972 and 2007]."  

As previously discussed, his opinion does not distinguish between the Veteran's periods of active duty and Reserve service, and does not account for the significant periods when the Veteran was not engaged in active service and worked in construction/landscaping civilian jobs.  Dr. D.D.'s opinion does not address pertinent evidence contained in the claims file and does not reflect familiarity with the Veteran's entire medical history.  Specifically, he does not address the Veteran's STRs, including service/periodic examinations for the Reserves, which are silent for any findings or diagnosis of arthritis, nor does he account for the December 2009 VA examination finding of a normal left knee (2 years after the timeframe that he indicates the Veteran's arthritis of the knees developed).  Finally, his opinion expresses uncertainty regarding the etiology of the Veteran's bilateral knee arthritis, and is thus, of negligible probative value in this matter.  

The evidence that is against the Veteran's claim is the May 2012 VA examiner's opinion that the Veteran's bilateral knee disability is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's opinion reflects familiarity with the Veteran's entire medical history, cites to clinical data, provides a rationale that conveys sound medical principles, and points to alternate etiology (natural aging).  Accordingly, the Board finds the May 2012 VA examiner's opinion to be very probative evidence, and finds it persuasive.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  


ORDER

New and material evidence having been submitted, the claim of service connection for a bilateral hip disability is reopened.

The appeal seeking service connection for a bilateral hip disability is denied.  

New and material evidence having been submitted, the claim of service connection for a bilateral knee disability is reopened.

The appeal seeking service connection for a bilateral knee disability is denied.  





______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


